—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered September 16, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to disprove the defense of agency and establish the defendant’s guilt beyond a reasonable doubt (see, People v Ortiz, 76 NY2d 446, 449; People v Lam Lek Chong, 45 NY2d 64, 75, cert denied 439 US 935). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the finder of fact (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL *487470.15 [5]). Santucci, J. P., McGinity, Luciano and Schmidt, JJ., concur.